— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services dated February 11, 1985, made after a statutory fair hearing, which affirmed a determination of the local agency discontinuing petitioner’s home relief and medical assistance.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination that petitioner willfully and without good cause violated his duty to accept a job referral (see, 18 NYCRR 385.7) was supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222, 234).
We have considered petitioner’s other contentions and find them to be without merit. Gibbons, J. P., Bracken, Rubin and Kunzeman, JJ., concur.